Citation Nr: 1229299	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a shrapnel wound and contusion to the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from June 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his spouse appeared and testified at a hearing held in Washington, D.C. before the undersigned Veterans Law Judge in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in October 2011 at which time it was remanded for additional development to include obtaining VA and non-VA treatment records and a new VA examination.

Private treatment records were obtained from January through July of 2011.  These treatment records show that the Veteran was being treated for complaints of pain in his neck, shoulders, left side of back and left knee subsequent to a December 2010 motor vehicle accident.  With regard to the left knee, the Veteran reported treatment at VA for a left knee injury sustained during the Vietnam War.  Physical examination demonstrated two scars but no tenderness or other objective findings of any relevant pathology.  The impression was a past injury in the left knee with a resolving contusion of the left knee without evidence of effusion.  An April 2011 follow up treatment note indicates that the Veteran reported ongoing left knee pain that was an old problem, although he noted that he had jammed this knee in the motor vehicle accident and had sustained an exacerbation of knee pain.  The remaining treatment records only show the Veteran's continued reports of pain but no objective findings.  Treatment was more focused on his neck and back pain.  

VA treatment records do not indicate that the Veteran reported the motor vehicle accident to his treating physicians.  A March 2011 primary care note shows that the Veteran reported treatment by a private physician for physical therapy, which was helping, and that he was receiving pain medication through that medical professional.  The Veteran had no specific left knee complaints.  In July 2011, however, he was seen by his primary care physician and complained of increasing left knee pain.  He also complained that the knee had given out on him unexpectedly a couple of times.  Physical examination demonstrated full range of motion, negative anterior drawer, negative Lachman's test, and possible positive McMurray's test.  The knee was very painful to palpation over the anterior tibial tuberosity.  An arthrocentesis was performed, and 2cc's of straw colored fluid with a tinge of blood was removed.  Post procedure, the Veteran reported less pain.  The physician noted that this was an unusual examination and history and that he could not explain why the Veteran's tibial tuberosity was so hyperasthetic.  He gave a steroid injection that day because he was not able to give opioids due to the Veteran's recorded recent positive cocaine tests.  He was seen again in August 2011 with complaints of severe left knee pain that was worse when walking or sitting for a long time and that it wakes him up from sleep.  Physical examination showed an exaggerated tibial prominence that was exquisitely tender to touch.

In August 2011, the Veteran underwent a magnetic resonance imaging (MRI) study of his left knee that failed to demonstrate any abnormality to explain his severe pain.  According to the September 2011 resident primary care follow up note, the MRI did not show any osteoarthritis, ligamentous, or meniscal issues (except for a possible anterior cruciate ligament strain, which was obviously thought not to be significant).  His physicians decided to try lidoderm patches for his pain because opioids could not be prescribed because due to his cocaine use.

The Board further notes that the medical doctor overseeing the Veteran's care stated in an Interim Progress Note on the same date that "[t]here does seem to be a neuropathic quality to [the patient's] pain."  This physician consulted with pain management who agreed that the Veteran is a good candidate for a trial of lidocaine patches for "radicular knee pain."

Consequently, the Board finds the August and September 2011 VA treatment notes suggest that there is now a neurological aspect to the Veteran's service-connected left knee disability.  The Board notes that the Veteran under VA examination in November 2011.  The examiner, however, did not acknowledge these VA treatment notes nor did he make any findings with regard to whether the Veteran has any neurological residuals resulting from his service-connected left knee disability.  

The Board finds, therefore, that remand is again necessary - this time to obtain a VA neurology examination to determine whether the Veteran in fact has neurological residuals related to his service-connected left knee disability.  

In requesting this VA examination, the Board acknowledges that 38 C.F.R. § 4.55(a) prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  The Board notes, however, that this provision does not prevent providing a higher disability rating under the neurological disability rating criteria if such would be warranted by the evidence of record.  Furthermore, the evidence of record actually fails to demonstrate that the Veteran has a muscle injury, and, therefore, the question is raised whether a separate rating may be warranted for any neurological residuals of the service-connected left knee disability despite the fact that the Diagnostic Code the RO has used is a muscle injury code rather than an orthopedic code.  Thus, the Board finds that it must consider any neurological residuals in evaluating the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to determine whether he has neurological residuals related to the service-connected residuals of a shrapnel wound and contusion to his left knee.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

All necessary tests and studies should be conducted in order to ascertain whether the Veteran has any neurological pathology related to the service-connected residuals of a shrapnel wound and contusion to his left knee.  If a neurological residual is identified, then the examiner must specifically identify the nerve, or nerves, involved.  The examiner must also identify the manifestations of the neurological residual in the left knee and indicate whether it affects entirely different functions from any orthopedic or muscle injury manifestations of the left knee disability.  Furthermore, the examiner must indicate whether the neurological residuals found on examination are consistent with paralysis (complete or incomplete), neuritis or neuralgia.  The examiner should further provide an opinion as to whether the identified neurological residual of the left knee disability is mild, moderate, moderately severe, or severe.

A detailed explanation should be provided for the reasons for the opinions provided.  If any opinion cannot be provided without resorting to mere speculation, then the examiner should so state and explain why an opinion cannot be rendered at this time.

2.  After ensuring all necessary development has been completed (including the adequacy of the VA examination report), the Veteran's claim for an increased rating for his service-connected left knee disability should be readjudicated to include consideration of whether separate disability ratings are warranted for any orthopedic, neurological and muscle injury manifestations of the Veteran's service-connected left knee disability-keeping in mind 38 C.F.R. § 4.55(a), which prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


